Case 1:19-cr-20758-BB Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 5




                         U N ITE D STA TES DISTR IC T CO U R T
                         SO U TH ER N D ISTR IC T O F FL O RID A

                                   No. ltlq-> -- gall-ö Teer6G
U N ITED STATE S O F A M ER ICA



V ICTO R CA SA N O VA PA R RILLA ,

      D efendant.
                                           /

                               CR IM IN A L C O V ER SH EE T

      D idthism atterorigi
                        )nate from a matterpending in theCentralRegion oftheUnited States
      Attorney'sOfficepriortoAugust9,2013(Vag.JudgeAliciaValle)?              Yes X           N0

      Didthism atleroriginate from am atterpending in theNorthern Region oftheUnited Stajes
      Attorney'sOfficepriortoAugust8,2014 (M ag.JudgeShaniekM aynard)? Yes X-                 No

                                                   Respectfully subm itled,

                                                   ARJANA FAJARDO ORSHAN
                                                   UN ITED STATES ATTORN EY

                                           By: i'
                                               'w a                  .
                                                   BRIAN G .SA W LER
                                                   SpecialA ssistantUnited StatesAttorney
                                                   Flodda BarN o.0124238
                                                   99 N E 4th Street
                                                   M inm i,FL 33132
                                                   Tel.No.(305)961-9136
                                                   FaxNo.(305)536-4676
                                                   E-mail:Briamsattler@usdoj.gov
   Case 1:19-cr-20758-BB Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 5
                                                                                                                             I
AO91(Rev.11/11) Cri
                  minalComplaint
                                                                                                                             l
                                                                                                                             '

                               UNITED STATESDISTRICTCOURT                                                                    l
                                                        forthe                                                               j
                                              SouthernDistrictofFlorida                                                      j
              United StatesofAmerica
                          V.
                                                                 CaseN0. j*.tQ.-- g-- o3V29--6refrG
          VICTO R CASA NOVA PARRILLA,



                      De#ndantls)

                                           C RIM IN A L C O M PLA IN T
        1,thecomplainantinthiscase,statethatthefbllowing istruetothebes'
                                                                       tofmy knowledgeandbelief-
                                                                                               .


Onoraboutthedatets)of         October26,2019         inthecountyof                             Miami-Dade                             inthe
   Southern 'Districtof Florida,andelsewhere ,thedefendantts)violated:
          CodeSection                                              OffenseDescrètion
Title 8,Uni
          ted States Code,Section         Encouraging and InducinganAli
                                                                      en to Enterthe United States
1324(a)(1)(a)(i
              v)




        Thiscrilinalcomplaintisbasedonthesefacts:
See attached affadavi
                    t.




        d Continuedontheattachedsheet.

                                                                                                                             I    .
                                                                                  Complaînant'
                                                                                             ssignaturi

                                                                          Genesis Grinion,SpecialAgent,HSI
                                                                                  Printed acgc'
                                                                                              and title                                  !.
                                                                                      .   .3    ..f    '' '...
                                                                                                       .

Sworn to before meand signed in my presence.
                                                                              .           .       .-             '   *'      .*
                                                                                     .
                                                                                                                 .     rz.
                                                                                                                         ,


                                                                                                                         x;
Date:/p-a#./f'                                                                      x.


                                                                                          ge'
                                                                                            sâ-
                                                                                              lgntzflf/k -

City andstate:                      Miami,Florida                     Jacqueli Becerra,U.S.Magi    stfate Judge
                                                                                Printednameandztitle
Case 1:19-cr-20758-BB Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 5




                                         AFFIDA V IT


 1,GsnesisGrinion,being duly sworn,do deposeand say:


        1.     1artlemployedasaSpecialAgentwiththeUnited StatesbepartmentofHomeland

lSectlrity,lmmigration and Customs Enforcement (&1ICE''),Homeland Sectlrity Investigations
 ($EHSI''),Miami,Florida,andhavebeen soemployed sinceM arch 2019.Iam currentlyassigned
 to the Htlm an Smuggling Group,where I am responsible for invçstigating m atters within the

jtuisdidion oftheUnited StatesDepartmentofHomeland Secttrity,including violationsofthe
 imm igration and customs lawsofthe United States. Priorto m y employm entwith HSI,1was

 employed asaUnited StatesCustomsand BorderProtection (:&CBP'')Offcerfrom M ay 2016
 through M arch 2019. 1have com pletedthe CriminallnvestigatorTraining Program,HS1Special

 Agent Training Program , and,the CBP Officer Basic Training Course at the Federal Law

 Enforcem ent Training Center regarding the proper investigative techniques, including the

 application and execution ofsearch,arrest,and seizure w arrants,forviolationsoffederallaw s.

               The statem ents contained in this ao davit are based upon my own personal

 knowledge gathered during my pe icipation in this investigation,m y previous training and

 experience, other 1aw enforcement officers and agents who have engaged in num erous

 investigationsinvolving thetransportation ofm igrantswho areunlawfully presentin the United
                                                               '-
                                   .                                                   ;

 States,à'
         nduponfactsandinformationfromthefollowingsourcesIbelievetobereliable:
                                                                             loraland  ,

                                                                                       l
 written reportspertaining to thisinvestigation which Ireceived directly from theUnitid States
 CoastGuard,BorderPatrolAgentsand interviews. Becausethisaffidavitisbeing subm itled for

 thb lim iteY pup ose ofsecuring a crim inalcom plaint,1have notincluded each and every fact

 known to m e orlaw enforeem entin this investigation. Ihave setforth only the factsthatIbelieve
Case 1:19-cr-20758-BB Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 5



                                                                                         1

are necessary         establish probable cause Victor Antonio CASANOVA PAJUULLA
                                                                                         !
(&GCASANOVA PARRILLA'),did encourageand inducealiensto cometo,enter,andresidein
the United States,knowing and in recklessdisregard ofthe factthatsuch coming to,entry,and

residence is and willbe in violation oflaw,in violation ofTitle 8,United StatesCode,Section

 1324(a)(1)(A)(iv).
              On October26,2019,approximately twenty-nine nauticalrniles east ofM iami,
                                                                                             I

Florida,theUnited StatesCoastGuard(GEUSCCP')cutterPAUL CLARK detectedafifty-twofoot,
UllitedStatesflagged,cabin cnzisernam edDIM ARE headingw esttowardstheUnited States.The

PAUL CLARK launched a smaller fastboatwith 1aw enforcem ent officers to investigate and

inspecttheD IM ARE.

              W hen the Coast Guard law enforcem ent officers anived, CA SAN OV A

PARRILLA told them there were ten passengers and one additionalcrewm emberonboard. He

claim ed they leftfrom Ba1Harbor,Florida,earlier in the m orning for a day cruise and were

retulming to Ba1Harbor. The passengers claimed to be United States citizens,butwould not

produce identitk ation or otherpersonalinform ation when requested by the officers. Eventually,

thepassengersadm itted to being citizens ofVenezuelaand Colom bia,and provided the officers

with identification from thosecountries.
                                                                                         1
                                                                                I    .

       5.     On O ctober 27,2019,the U SCG brought CA SA N OV A PA RR ILLA ,alc'
                                                                                m g w ith
                                                                                 '
                                                                                     ,


thealiensashoreattheUSCG Basein M iamiBeach,Florida.Thiswasthefirstplâcetheyjentered
         ,


theSouthem DistrictofFlorida,the'y
                                 *'ll
                                    verethentransferredtoCBP custodyforfurtherprqcesji
                                                                                     vng.
                                                                                 1
 The alienswereprocessed through the tnking ofbiometrics(personalidentifying irttbhnation,
 criminalhistory,and immigration status). Theresultantchecksrevealed thatnoneofthealiens
 hadperm
       'issiontoentertheUnited Sttêsies.
                                     I
    Case 1:19-cr-20758-BB Document 1 Entered on FLSD Docket 10/28/2019 Page 5 of 5
    *




             6.              During a post-M irandaintelwiew,CASANOVA PARRILLA admitted hewasthe

    vesseloperatorandthathewentto The Baham asto pick up the aliens. Hetold officersthatthe
                                                                                               I

    alienstold him they werefrom Puerto Rico,butshortly afterleavingTheBahamasheleatnedthat

    they werefrom Venezuelaand Colom bia. He also told officersthathetold hiscrewm em bernot

    totellthedoastGuardthattheDIMARE wasretumingfrom TheBahamas.
                             Based on theforegoing facts,1believethatprobablecauseexiststhatCA SANOVA

    PA RRILLA did encourage and induce aliens to com e to,enter,and reside in the United States,

    knowing and in recklessdisregard ofthefactthatsuch com ing to,entry,and residenceisand will

    beinviolationoflaw,inviolationofTitle8,United StatesCode,Section 1324(a)(1)(A)(iv).

    FUR THER A FFIAN T SAY ETH N A U GH T.



                                                     GEN ESIS$:
                                                             GRIN 10 N mSPECIAL A G EN T
                                                     H OM ELAN D SECU M TY M   ESTIGA TION S


'
                                                     '
                                                     ,

    Swornandsubscribedbeforemethis)
    28thda         Oçtob                 019.
                                             '
                             .



                  . -x           .           .


                                     '   wr      .



    JACQ      L .1 BECERRA
    UNITE TATESVAGISTM TE JUDGE
        .                -       .       .
                                             r           ).
                                                          ,
                                                          ...... .
                                 -                       t
                             7
